Exhibit 10.1

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

This Third Amendment to Credit Agreement and Security Agreement (this
“Amendment”), dated as of March 30, 2018, is entered into by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Lender”), and ORION ENERGY SYSTEMS, INC., a
Wisconsin corporation (“Orion”), GREAT LAKES ENERGY TECHNOLOGIES, LLC, a
Wisconsin limited liability company (“Great Lakes”), ORION ASSET MANAGEMENT,
LLC, a Wisconsin limited liability company (“Orion Asset”), CLEAN ENERGY
SOLUTIONS, LLC, a Wisconsin limited liability company (“Clean Energy”; together
with Orion, Great Lakes and Orion Asset, “Borrowers”), ORION TECHNOLOGY
VENTURES, LLC, a Wisconsin limited liability company (“Orion Technology”), ORION
OPERATIONS, LLC, a Wisconsin limited liability company (“Orion Operations”),
ORION SHARED SERVICES, LLC, a Wisconsin limited liability company (“Orion
Services”), ORION AVIATION, LLC, a Wisconsin limited liability company (“Orion
Aviation”), and ORION LED CANADA INC., a corporation organized under the laws of
the Province of British Columbia (“Orion Canada”; together with Orion
Technology, Orion Operations, Orion Services and Orion Aviation, “Guarantors”).

RECITALS

Borrowers, Guarantors and Lender are parties to a Credit and Security Agreement
dated as of February 6, 2015, as supplemented by a Waiver and Consent Letter
dated as of October 29, 2015, and as amended by a First Amendment to Credit
Agreement and Security Agreement dated as of December 27, 2016 and a Second
Amendment to Credit and Security Agreement dated as of November 21, 2017 (as so
supplemented and amended, and as the same may be further amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used in these Recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.

Borrowers have requested that Lender agree to amend the Credit Agreement, and
Lender is willing to grant Borrowers’ requests pursuant to the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.    Defined Terms. Capitalized terms used in this Amendment which are defined
in the Credit Agreement shall have the same meanings set forth therein, unless
otherwise defined herein.

2.    Amendments to Credit Agreement.

(a)    Section 2.9(i) of the Credit Agreement is hereby amended by replacing the
date “February 6, 2019” contained therein with the date “February 6, 2021”.

(b)    Section 8.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

8.1    Minimum Excess Availability. Until the Financial Covenant Change Date,
Borrowers shall maintain the Excess Availability of Borrowers at all times in an
amount equal to or greater than the Minimum Excess Availability Amount. It is
understood and agreed that (a) the Excess Availability Reserve (if any) is in
addition to the minimum Excess Availability required to be maintained under this
Section 8.1 and (b) to facilitate compliance with this Section 8.1, Reserves
will include an amount equal to the required Excess Availability hereunder;
provided, however, that if Borrowers



--------------------------------------------------------------------------------

maintain a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00 as of each
month end for at least six consecutive months (measured as of each month end on
a trailing twelve month basis for the twelve month period then ended), then,
notwithstanding the foregoing or any other provision of this Agreement, the
Reserve related to Excess Availability shall be adjusted to $1,000,000 as of the
first day of the seventh month following such six consecutive month period. As
set forth in Schedule 2.12, the amount of the Excess Availability Reserve (if
any) and the required minimum Excess Availability of Borrowers described in the
foregoing clause shall be deducted in the calculation of the Unused Amount.

(c)    Schedule 1.1 attached to the Credit Agreement is hereby amended by
amending and restating subclause (i) of clause (b) of the definition of
Borrowing Base contained therein in its entirety to read as follows:

(i)    $5,000,000,

(d)    Schedule 1.1 attached to the Credit Agreement is hereby amended by
amending and restating clause (k) of the definition of Eligible Accounts
contained therein in its entirety to read as follows:

(k)    (i) Accounts owing by a single Account Debtor or group of Affiliated
Account Debtors (other than Toyota Motor Corp. (and its Affiliates)) whose total
obligations owing to Borrowers exceed fifteen percent (15%) of the aggregate
amount of all otherwise Eligible Accounts (but the portion of the Accounts not
in excess of the foregoing applicable percentages may be deemed Eligible
Accounts), such percentage in this clause (k)(i) being subject to reduction by
Lender if the creditworthiness of such Account Debtor deteriorates; and
(ii) Accounts owing by Toyota Motor Corp. (and its Affiliates) to the extent the
total obligations owing to Borrowers by Toyota Motor Corp. (and its Affiliates)
exceed twenty-five percent (25%) of the aggregate amount of all otherwise
Eligible Accounts (but the portion of the Accounts not in excess of the
foregoing applicable percentages may be deemed Eligible Accounts), such
percentage in this clause (k)(ii) being subject to reduction by Lender if the
creditworthiness of Toyota Motor Corp. deteriorates;

(e)    Schedule 1.1 attached to the Credit Agreement is hereby amended by adding
or amending and restating, as applicable, each of the following definitions to
read as follows:

“Financial Covenant Change Date” means any date on which Borrowers have
maintained a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00, measured
on a trailing twelve month basis for the twelve month period then ended, as of
each month end for two full quarters (i.e., 6 months), and Borrowers have
provided Lender with such supporting calculations as Lender may reasonably
request related to the calculation of such Fixed Charge Coverage Ratio, if not
already provided to Lender.

“Minimum Excess Availability Amount” means:

(a)     through and including March 31, 2018, $5,000,000, and

(b)     as of each month end after March 31, 2018:

 

2



--------------------------------------------------------------------------------

(i)    so long as Borrowers have maintained a Fixed Charge Coverage Ratio of not
less than 1.10 to 1.00 as of each such month end, measured on a trailing twelve
month basis for the twelve month period then ended, (A) $5,000,000 minus (B)
$500,000 multiplied by the number of consecutive months ended since March 31,
2018 in which Borrowers have maintained such required Fixed Charge Coverage
Ratio; and

(ii)     if Borrowers have not yet maintained or do not continue maintain a
Fixed Charge Coverage Ratio of less than 1.10 to 1.00 as of any month end,
measured on a trailing twelve month basis for the twelve month period then
ended, the amount most recently determined to be the Minimum Excess Availability
Amount in accordance with the foregoing clauses (a) and (b)(i).

If at any time Borrowers fail to maintain a Fixed Charge Coverage Ratio of not
less than 1.10 to 1.00 as of any month end, measured on a trailing twelve month
basis for the twelve month period then ended, then the Minimum Excess
Availability Amount shall no longer be reduced in accordance with the foregoing
clause (b) and the Minimum Excess Availability Amount shall remain at the
adjusted amount established as of the most recent month end in which Borrowers
maintained a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00. By way
of example, if Borrowers maintain a Fixed Charge Coverage Ratio of not less than
1.10 to 1.00 with respect to each of the periods ended April 30, 2018, May 31,
2018 and June 30, 2018, but do not maintain such ratio with respect to the
period ended July 31, 2018, the Minimum Excess Availability Amount will be
$3,500,000 at all times from and after June 30, 2018.

(f)    Schedule 1.1 attached to the Credit Agreement is hereby amended by adding
the following sentence to the end of clause b (Accounting Terms) therein:

Without limiting the generality of the foregoing, and notwithstanding any
provision of this Agreement to the contrary, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant and reporting related thereto) contained herein (other than with
respect to the preparation and delivery of financial statements), GAAP will be
deemed to treat operating leases in a manner consistent with their treatment
under generally accepted accounting principles as of the Closing Date
(excluding, for the avoidance of doubt, the future phase-in of any amendments to
GAAP related to such treatment of operating leases that have been adopted as of
the Closing Date), notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

(g)    Schedule 1 to Compliance Certificate attached to Exhibit A to the Credit
Agreement is hereby amended and restated in the form of Schedule 1 attached to
this Amendment.

3.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect.

4.    Conditions Precedent. This Amendment shall be effective when:

(a)    this Amendment has been duly executed and delivered by each Loan Party;
and

 

3



--------------------------------------------------------------------------------

(b)    Lender has received payment of an amendment fee in the amount of $10,000,
which amendment fee shall be non-refundable and fully earned upon receipt by
Lender.

5.    Representations and Warranties. Each Loan Party hereby represents and
warrants to Lender as follows:

(a)    Each Loan Party has all requisite power and authority to execute and
deliver this Amendment and the other documents and agreements contemplated by
this Amendment and to perform all of its obligations hereunder and under the
Credit Agreement as amended hereby, and this Amendment and the other documents
and agreements contemplated by this Amendment have been duly executed and
delivered by each Loan Party and constitute the legal, valid and binding
obligations of each Loan Party, enforceable in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally.

(b)    The execution, delivery and performance by each Loan Party of this
Amendment, the Credit Agreement as amended hereby and the other documents and
agreements contemplated by this Amendment have been duly authorized by all
necessary corporate or other legal entity action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to any Loan Party, or the
articles of incorporation, bylaws or any other governing documents of any Loan
Party, or (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Loan Party is a party or by which it or its properties
may be bound or affected.

(c)    All of the representations and warranties contained in Section 5 and
Exhibit D of the Credit Agreement, and each other representation and warranty
contained in each other Loan Document, are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct as of such earlier date).

6.    References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby, and any and
all references in the Loan Documents to the “Credit Agreement” shall be deemed
to refer to the Credit Agreement as amended hereby.

7.    No Waiver. Neither the execution of this Amendment nor any documents
related hereto shall be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or breach, default or event of default under any
other Loan Document or other document held by Lender, whether or not known to
Lender and whether or not existing on the date of this Amendment.

8.    Release. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description arising under, or relating to, the Credit Agreement, any credit
facility thereunder and/or any Obligations, whether arising in law or equity or
upon

 

4



--------------------------------------------------------------------------------

contract or tort or under any state or federal law or otherwise, which any Loan
Party has had, now has or has made claim to have against any such Person for or
by reason of any act, omission, matter, cause or thing whatsoever arising from
the beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

9.    Costs and Expenses. Each Loan Party hereby reaffirms its agreement under
the Loan Documents, including under Section 17.9 of the Credit Agreement, to pay
or reimburse Lender with respect to all Lender Expenses in accordance therewith,
including, without limitation, costs and expenses in connection with the
drafting and negotiation of this Amendment.

10.    Miscellaneous. This Amendment constitutes a Loan Document under the
Credit Agreement. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or in a .pdf or similar electronic file shall be
effective as delivery of a manually executed counterpart thereof. Any provision
of this Amendment which is prohibited or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Article, Section, subsection, paragraph and
subparagraph headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose. No amendment, modification, termination of waiver of any provision of
this Amendment shall be effective unless the same shall be in writing and signed
by Lender and each applicable Loan Party.

Signature page follows

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWERS: ORION ENERGY SYSTEMS, INC. By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO GREAT LAKES ENERGY TECHNOLOGIES, LLC By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO ORION ASSET MANAGEMENT, LLC By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO CLEAN ENERGY SOLUTIONS, LLC By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO

 

Signature Page to Third Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------

GUARANTORS: ORION TECHNOLOGY VENTURES, LLC By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO ORION OPERATIONS, LLC By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO ORION SHARED SERVICES, LLC By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO ORION AVIATION, LLC By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO ORION LED CANADA INC. By:  

/s/ William T. Hull

Name:   William T. Hull Title:   CFO

 

Signature Page to Third Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas G. Hedberg

Name:   Thomas G. Hedberg Title:   Vice President

 

Signature Page to Third Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Financial Covenants1

I further certify that (Please check and complete each of the following):

[To be completed only with respect to Reporting Dates through and including the
Financial Covenant Change Date:]

1.    Financial Covenant Change Date. Borrowers ☐ have ☐ have not maintained a
Fixed Charge Coverage Ratio of not less than 1.10 to 1.00, measured on a
trailing twelve month basis for the twelve month period then ended, as of each
month end for two full quarters (i.e., 6 months) prior to and ending on the
Reporting Date.

2.    Fixed Charge Coverage Ratio and Determination of Minimum Excess
Availability Amount.

 

  a. The Fixed Charge Coverage Ratio of the Borrowers and their Subsidiaries,
measured on a trailing twelve-month basis for the period ending on the Reporting
Date is         :1.00, which ☐ satisfies ☐ does not satisfy the requirement set
forth in the definition of Minimum Excess Availability Amount in order for such
Minimum Excess Availability Amount to be reduced by $500,000 on the Reporting
Date.

 

  b. From and after (but not including March 31, 2018), Borrowers have
maintained a Fixed Charge Coverage Ratio, measured on a trailing twelve-month
basis as of each month end, of at least 1.10 to 1.00 for          consecutive
months.

 

  c. As a result of the foregoing, the Minimum Excess Availability Amount is:
$        . (Calculated as the sum of (i) $5,000,000 minus (ii) ($500,000 x
number of months identified in 2(b) above)).

3.    Minimum Excess Availability. Borrowers’ Excess Availability as of the
Reporting Date is $        , and Borrowers’ lowest Excess Availability at any
time during the period from the last reporting date through the Reporting Date
was $        , which ☐ satisfies ☐ does not satisfy the requirement set forth in
Section 8.1 of the Credit Agreement that the Excess Availability of Borrowers be
not less than the Minimum Excess Availability Amount (as determined in
accordance with Section 2 above) at all times until the Financial Covenant
Change Date.

[To be completed with respect to Reporting Dates following the Financial
Covenant Change Date:]

1.    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio of the
Borrower and its Subsidiaries, measured on a trailing twelve-month basis for the
period ending on the Reporting Date is          :1.0, which ☐ satisfies ☐ does
not satisfy the requirement set forth in Section 8.2 of the Credit Agreement
that the Fixed Charge Coverage Ratio be not less than 1.10 to 1.00 as required
during the trailing twelve-month period ending on the Reporting Date. Attached
to this Schedule 1 are calculations supporting the foregoing calculation with
respect to the Fixed Charge Coverage Ratio.

 

 

1  Note: Financial Covenants to be calculated and reported in accordance with
the accounting terms set forth in Schedule 1.1 attached to the Credit Agreement
(including treatment of operating leases as described therein).

 

Schedule 1 to Third Amendment to Credit and Security Agreement